                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE

RONALD ANGELO , SR. ,

              Plaintiff,

       V.                                : Civil Action No. 18-523-RGA

NVR, INC. et al. ,

              Defendants.


Ronald Angelo , Sr., Townsend , Delaware. Pro Se Plaintiff.

Scott G. Wilcox, Esquire , Whiteford Taylor Preston , LLC , Wilmington , Delaware.
Counsel for Defendant NVR, Inc.

Scott Thomas Earle , Esquire , Zarwin, Baum , DeVito , Kaplan , Schaer, Toddy, P.C .,
Wilmington , Delaware. Counsel for Defendant Commonwealth Land Title Insurance
Company.




                               MEMORANDUM OPINION




March  ll,, 2019
Wilmington , Delaware
          Plaintiff Ronald Angelo, Sr. ("Plaintiff'), filed this action on April 6, 2018. (D .I. 1).

He appears pro se and has paid the filing fee . Before the Court are several motions

filed by the parties including a motion to amend the complaint, motions to dismiss,

motions for summary judgment, and motions for conflict of interest. (D .I. 5, 7, 9, 10, 14,

22 , 26 , 29 , 31 ). Briefing is complete.

I.        BACKGROUND

          This action concerns property located at 611 Southerness Drive in Townsend ,

Delaware, a September 6, 2000 Maintenance Declaration Odessa National

Maintenance Corporation ("Maintenance Declaration") made by Kathryn A. Copper,

Atkinson Farm , Inc. , and James R. Atkinson (as the Legal Owners) and Odessa

National Corp. (with all parties referred to collectively as Declarant) recorded on

September 6, 2000 (D .I. 1-1 at 13-22), and a Master Declaration of Covenants and

Restrictions for Odessa National Golf Club and Residential Community ("DOC"),

recorded on August 5, 2005 (D.I. 1 at 4; 0 .1. 1-1 at 5) . The DOC is made by Odessa

National Development Company (as the Developer) , and Fieldsboro Development, LLC ;

Ravenglass, LLC ; Camerton , LLC ; Robino-Wynnfield II , LLC ; and D.R. Horton , lnc.-New

Jersey (as the Original Builders) ,1 and the DOC states that Odessa National

Development Company owns the Southerness sub-community and that Odessa

National's intent is to develop a residential golf course . (Id.) .




1
     The Court was only provided the first page of the DOC .
                                                   1
      A deed dated August 21 , 2007 between Defendant NVR, Inc. ("NVR") and

Rosemary Angelo conveyed property located at 611 Southerness Drive in Townsend ,

Delaware, to Rosemary Angelo. (D .I. 1-1 at 2-3). The August 21 , 2007 deed is subject

to August 5, 2005 DOC and the September 6 , 2000 Maintenance Declaration . (Id. at 2).

The deed indicates that Odessa National Development Company, LLC conveyed the

property to NVR on May 25 , 2007 . (Id. at 2). The Complaint alleges that NVR is the

parent company of Ryan Homes, Inc. that sold the property at issue. (Id. at 3, 5) . It

also alleges that Defendant Commonwealth Land Title Company ("CLT") is a wholly

owned subsidiary of Fidelity National Title Insurance, and CLTis Plaintiff's title

insurance company. (Id.) .

      An August 9, 2013 opinion letter from the New Castle County Executive's Office

states that the DOC was not executed in accordance with County law in that it seeks to

amend the original Maintenance Declaration in contravention of the terms of that

instrument and County law and is being used to improperly extract fees for the

maintenance of open space and common facilities (i.e ., the golf course) from the

homeowners, even though they will not receive ownership under the terms of the

instrument. (D.I. 1-1 at 23-31) .

       An October 22 , 2013 clarification letter from the County Executive's Office states

that: (1) the DOC contains covenants and restrictions that constitute private deed

restrictions ; (2) courts consider these to be a form of private contract among

homeowners , the declarants , and other parties that are burdened or benefitted by them ;

and (3) the County is not a party to the DOC and has no authority to enforce its


                                             2
covenants and restrictions that do not implicate County law. (Id. at 32). The letter was

copied to attorneys for the Golf Course Owner and Declarant and directed the Declarant

to amend the DOC to remove provisions that allow the Golf Course Owner to collect an

assessment for maintenance of the common facilities , adjacent open space and golf

course assessment areas as defined in the DOC . (Id. at 32-34) .

      A deed dated January 20 , 2016 conveys the property from Rosemary Angelo to

Rosemary Angelo and Plaintiff as co-trustees under a revocable trust agreement date

November 13, 2015 . (D.I. 13-2 at 5-7). The January 20 , 2016 deed is subject to the

DOC and the Maintenance Declaration . (Id. at 6) A New Castle County Recorder of

Deeds data sheet indicates that on April 11, 2017 , Plaintiff and Rosemary Angelo

recorded a deed to Ronald Angelo , Sr., Trustee , Rosemary Angelo , Trustee , and the

Ronald Angelo , Sr. and Rosemary Angelo Revocable Trust. (D.I 1-1 at 54.) . The Court

was not provided the deed , and it is unclear if it is subject to the DOC and the

Maintenance Declaration or if the deed recorded on April 11 , 2017 is the same deed

that was executed on January 20 , 2016 .

       Plaintiff alleges that CLT, as his title insurance company, is liable "for all recorded

documents including documents excluded except for documents declared void ." (Id. at

6) . Plaintiff alleges that NVR, as a mortgage company, had a fiduciary responsibility to

insure the deed it transferred to the buyer (i.e., Rosemary Angelo) was without error and

in compliance with county, state, and federal law. (Id. at 8) . Plaintiff alleges that at

settlement, Defendants did not inform him of all the violations of the recorded

documents and did not advise him of the excluded documents from coverage or of


                                              3
invalid record plans and recorded instruments in his title insurance policy. (Id. at 5).

Plaintiff alleges "with the current violation of recordation , [his] property cannot be sold

with full disclosure ." (Id. at 6). Plaintiff seeks a full refund of the purchase price plus

improvements and expenses to move or a declaration that the recorded document is

void and for NVR or CLT to return the monies collected at settlement by NVR charged

as a golf course fee , plus interest.   (Id.at 6) .

         The Complaint asserts federal jurisdiction and diversity jurisdiction. As noted

below, it does not appear that there is any valid federal claim . The prayer for relief

seeks a refund of the property's purchase price -- $495,000-- or $5,000 plus interest.

(0 .1. 1 at 6) . If the request for relief does not meet the diversity threshold , an issue that I

do not now decide, then there is no jurisdictional basis for this matter being in federal

court.

         The Complaint raises : (1) two counts of New Castle County code violations; one

for land use and one for the recorder of deeds; (2) two violations of state law; one for

violating Title 9 of the Delaware Code and one for bank fraud ; and (3) two violations of

federal law; one for recordation and one for bank fraud . (Id. at 5) .

         New Castle County Code . The Complaint appears to allege violations of

Chapter 40 of the New Castle County Code , Unified Development Code ("UDC"), §§




                                                  4
40.30.510 2 and 40.31.130 .3 The Complaint alleges that the Maintenance Declaration

states that any changes or additions must be approved by the New Castle County

Council ; that the DOC sought to expand the original maintenance declaration without

approval as required by USO§ 40.31.130 .G.; that the DOC does not conform to the

model declaration ; as a result, any maintenance obligations resulting from its execution

should be considered null and void and the homeowners should not be required to pay

any open space maintenance fees resulting from its execution ; and the DOC is

recorded illegally and is void . (Id. at 12-13).

       Delaware Law. The Complaint alleges the DOC is not "duly executed or

recorded " on property located at 611 Southerness Drive, Townsend , Delaware . (Id. at

4) . It is alleged that the DOC does not meet 9 Del. C. § 9605, because the document

does not have "prepared by" and "return address" on the first page , which was done to

defraud the residents , and the preparer knew the DOC would not pass County Council

which is why it was not submitted through proper channels. (Id. at 9-10) . The

Complaint alleges that because the DOC did not conform to the rules of recordation it

should not have been accepted by the Recorder of Deeds. (Id. at 10-11). The

Complaint alleges that as long as the DOC is attached to the deed , the property cannot




2
 UDC 40.30.510 .8 . provides that any plan received by the Recorder of Deeds for filing
or recording without the approval of the Department and Council endorsed shall be null
and void and without effect and upon application be expunged from the records of the
Recorder of Deeds. (Id. at 15).

3 UDC § 40.31 .130 sets forth the procedure for any amendment to a declaration of
restrictions to which New Castle County is either a party to or a beneficiary of the
covenants and deed restriction changes . (/d. at 14).
                                            5
be sold and no loans can be made with the property as collateral. (Id. at 11 ). Plaintiff

alleges that paragraph 8.7 of the DOC states that the $5 ,000 golf course fee is a fee

charged to the builder and not the buyer and fraud was perpetrated by the builder when

the fee was paid by the buyer and collected at settlement. 4 (Id. at 20) .

       Federal Law. The Complaint alleges that if the property is insured by a United

States government agency then the government is the victim of fraud in violation of 18

U.S.C. § 1021 and the bank was defrauded in violation of 18 U.S.C . § 1344. (Id. at 11 ).

The Complaint alleges that the bank was defrauded when it loaned money on the

property based on an appraisal without full knowledge of the violations . (/d.) .

II.    MOTIONS TO DISMISS

       Both NVR and CLT move to dismiss the Complaint. NVR moves to dismiss on

the grounds that: (1) Plaintiff lacks standing to assert his claims relating to the DOC

and Maintenance Declaration ; (2) the issues are moot; (3) the Complaint fails to state

claims for violations of state law, federal law, or the New Castle County Code; and (4)

NVR had no part in drafting or attaching the DOC or maintenance declaration to the

deed . (D .I. 8) . CLT moves for a more definite statement and dismissal of the Complaint

on the grounds that: (1) the Complaint fails to state a plausible claim for rel ief; (2) the

Complaint fails to state a cognizable state law claim ; (3) Plaintiff does not have standing

to bring federal crim inal charges; (3) private causes of action are not permitted under

federal criminal statutes; and (4) Plaintiff failed to plead that he is an insured under any




4
  The settlement statement indicates that at closing , a $5 ,000 golf course fee was paid
to Odessa National Golf Course from the Sellers's funds at settlement. (D .I. 1-1 at 39).
                                            6
policy with CL Tor that CL T failed to honor any title commitment owed to Plaintiff. (D.I.

11 ).

        A.    Legal Standards

        In reviewing a motion filed under Fed . R. Civ. P. 12(b)(6), the Court must accept

all factual allegations in a complaint as true and take them in the light most favorable to

plaintiff. See Erickson v. Pardus, 551 U.S. 89 , 94 (2007) . Because Plaintiff proceeds

prose, his pleading is liberally construed and his complaint, "however inartfully pleaded ,

must be held to less stringent standards than formal pleadings drafted by lawyers."

Erickson , 551 U.S. at 94 . A court may consider the pleadings, public record , orders ,

exhibits attached to the complaint, and documents incorporated into the complaint by

reference. Tellabs, Inc. v. Makar Issues & Rights, Ltd., 551 U.S. 308 , 322 (2007) . A

Rule 12(b)(6) motion maybe granted only if, accepting the well-pleaded allegations in

the complaint as true and viewing them in the light most favorable to the complainant, a

court concludes that those allegations "could not raise a claim of entitlement to relief."

Bell At/. Corp. v. Twombly, 550 U.S. 544 , 558 (2007) .

        "Though 'detailed factual allegations' are not required , a complaint must do more

than simply provide 'labels and conclusions' or 'a formulaic recitation of the elements of

a cause of action ."' Davis v. Abington Mem 'I Hosp ., 765 F.3d 236 , 241 (3d Cir. 2014)

(quoting Twombly, 550 U.S. at 555) . I am "not required to credit bald assertions or legal

conclusions improperly alleged in the complaint. " In re Rockefeller Ctr. Props., Inc. Sec.

Litig., 311 F.3d 198, 216 (3d Cir. 2002) . A complaint may not be dismissed , however,




                                             7
"for imperfect statement of the legal theory supporting the claim asserted ." Johnson v.

City of Shelby, 135 S. Ct. 346 , 346 (2014) .

       A complainant must plead facts sufficient to show that a claim has "substantive

plausibility." Id. at 347. That plausibility must be found on the face of the complaint.

Ashcroft v. Iqbal, 556 U.S. 662 , 678 (2009) . "A claim has facial plausibility when the

[complainant] pleads factual content that allows the court to draw the reasonable

inference that the [accused] is liable for the misconduct alleged ." Id. Deciding whether

a claim is plausible will be a "context-specific task that requires the reviewing court to

draw on its judicial experience and common sense ." Id. at 679.

       "In deciding motions to dismiss pursuant to Rule 12(b)(6), courts generally

consider only the allegations in the complaint, exhibits attached to the complaint,

matters of public record , and documents that form the basis of a claim. A document

forms the basis of a claim if the document is 'integral to or explicitly relied upon in the

complaint. ' The purpose of this rule is to avoid the situation where a plaintiff with a

legally deficient claim that is based on a particular document can avoid dismissal of that

claim by failing to attach the relied upon document. Further, considering such a

document is not unfair to a plaintiff because , by relying on the document, the plaintiff is

on notice that the document will be considered ." Lum v. Bank of Am., 361 F.3d 217 n.3

(3d Cir. 2004) (internal citations omitted) ; see also In re Burlington Coat Factory Sec.

Litig., 114 F.3d 1410, 1426 (3d Cir. 1997).




                                                8
       B.     Discussion

              1.      Standing

       The Court turns first to the issue of standing . NVR moves to dismiss the

Complaint for Plaintiff's lack of standing on the grounds that he has not sustained any

harm as a result of the DOC and Maintenance Declaration to the original deed . (D.I. 8

at 11-12). NVR relies upon attachments to the Complaint to argue that the original

deed , through which the DOC and Maintenance Declaration were imposed , was

between it and Rosemary Angelo -- not Plaintiff. While Plaintiff alleges that CLT is his

title insurance company, there are no allegations that CLT failed to honor any title

commitment owed to Plaintiff.

       In Plaintiff's opposition , he indicates that he has a power of attorney for his wife

who is disabled and "this is [his] right to protect our interest. " (D .I. 13 at 2) . Attached to

his opposition is a copy of the power of attorney dated November 13, 2015 , and a copy

of a deed dated January 20 , 2016 between Rosemary Angelo and Rosemary Angelo

and Ronald Angelo , Sr. as co-trustees under a revocable trust agreement dated

November 13, 2015 . (D .I. 13-2 at 1-7).

       "Article Ill of the Constitution restricts the 'judicial power' of the United States to

the resolution of cases and controversies . Subsumed within this restriction is the

requirement that a litigant have standing to challenge the action sought to be

adjudicated in the lawsuit. " Taliaferro v. Darby Twp . Zoning Bd. , 458 F.3d 181, 188 (3d

Cir. 2006) (internal citations omitted) . The "core component" of the requirement that a

litigant have standing to invoke the authority of a federal court "is an essential and


                                                9
unchanging part of the case-or-controversy requirement of Article Ill. " OaimlerChrysler

Corp. v. Cuna , 547 U.S. 332 , 343 (2006). To assert standing , "a plaintiff must show (a)

an 'injury in fact,' i.e. , an actual or imminently threatened injury that is 'concrete and

particularized ' to the plaintiff; (2) causation , i.e ., traceability of the injury to the actions of

the defendant; and (3) redressability of the injury by a favorable decision by the Court. "

NCAA v. Governor of N.J. , 730 F.3d 208 , 217-18 (3d Cir. 2013) (quoting Summers v.

Earth Island Inst. , 555 U.S. 488 , 493 (2009)) . A plaintiff does not have standing to

challenge a defendant's actions unless the plaintiff can "show that he personally has

suffered some actual or threatened injury as a result of the putatively illegal conduct of

the defendant. " Gladstone Realtors v. Village of Bellwood, 441 U.S. 91 , 117 (1979).

       The allegations concern harm suffered by Rosemary Angelo , not Plaintiff.

Rosemary Angelo , however is not a party to this case and , therefore , Plaintiff lacks

stand ing to raise claims on her behalf. See Township of Lyndhurst, N.J. v.

Priceline.com, Inc., 657 F.3d 148, 154 (3d Cir. 2011) . In addition , although Plaintiff has

power of attorney for his spouse , this does not suffice to establish standing because,

although "power of attorney may [confer] certain decision-making rights under state

law," it generally does not allow a person to litigate prose on behalf of another in federal

court. In re Radogna, 331 F. App 'x 962 , 964 (3d Cir. 2009) (citing Simon v. Hartford

Life, Inc., 546 F.3d 661 , 664-65 (9th Cir. 2008)) . Federal courts "have routinely adhered

to the general rule prohibiting pro se plaintiffs from pursuing claims on behalf of others

in a representative capacity." Simon , 546 F.3d at 664-65 (collecting cases) ; see also

Liggon-Redding v. Willingboro Twp. , 351 F. App 'x 674 , 679 (3d Cir. 2009) (even though


                                                  10
wife had power of attorney for husband , she did not have standing to bring a claim on

his behalf in a representative capacity on a prose basis) . Moreover, Plaintiff is not an

attorney and may not act as an attorney for his spouse ; he may only represent himself

in this court. See 28 U.S.C. § 1654; see also Osei-Afriye v. Medical Coll. of

Pennsylvania , 937 F.2d 876 (3d Cir. 1991) (non-lawyer appearing prose may not act as

attorney for his children) .

       Without belaboring the point, Plaintiff lacks standing to assert his claims for

damages relating to the DOC and Maintenance Declaration at the time of purchase

because Rosemary Angelo , and not Plaintiff, purchased and owned the property at the

time the DOC and Maintenance Declaration were attached to the deed. The alleged

harm is only suffered by Rosemary Angelo and not Plaintiff.

       NVR's position that Plaintiff does not have standing does not, however, take into

consideration the fact that the deed restrictions may run with the land . To the extent

that they do , Plaintiff may have standing as one of the trustees for the Trust that is the

current owner of the property. And , while NVR posits that the current deed no longer

contains a reference to the DOC or Maintenance Declaration , the Court was not

provided with a copy of the current deed and , therefore , is not in a position to make this

determination .5

       As pied , the Complaint does not properly allege that Plaintiff has standing to

proceed with the claims raised . Therefore , the Court will grant the motions to dismiss.




5NVR referred to Exhibit 1 to support its position , but Exhibit is not attached to NVR's
opening brief in support of its motion to dismiss. (See D. I. at 8 n.1).
                                             11
                2.   Ripeness

       It does not appear that Plaintiffs claims are ripe . There are no facts alleged that

there was an attempt to sell the property and that problems arose due to the DOC and

Maintenance Declaration . Nor are there allegations Plaintiff suffered a loss that

triggered CLT's duty to defend under the title insurance policy. It is pure conjecture that

"the home cannot be sold and no loans can be made with the property as collateral. "

(D .1.1 at5).

       "The existence of a case and controversy is a prerequisite to all federal actions ,

including those for declaratory or injunctive relief. " Peach/um v. City of York, 333 F.3d

429 , 433 (3d Cir. 2003) (quoting Presbytery of N.J. of Orthodox Presbyterian Church v.

Florio , 40 F.3d 1454, 1462 (3d Cir. 1994)). Ripeness is a component of the case or

controversy requirement, and determines "whether a party has brought an action

prematurely, and counsels abstention until such time as a dispute is sufficiently

concrete to satisfy the constitutional and prudential requirements of the doctrine. "

Pittsburgh Mack Sales & Serv., Inc. v. International Union of Operating Eng'rs, Local

Union No. 66, 580 F.3d 185, 190 (3d Cir. 2009) (citing Peach/um , 333 F.3d at 433).

         As pied , the disputes are not sufficiently concrete to satisfy the requirements of

ripeness .

                3.   Failure to State a Claim

       In the alternative , even were the Court to determine that Plaintiff has standing

and that the issues are ripe , the Complaint fails to state claims upon which relief may be




                                             12
granted . The Complaint alleges claims under the New Castle County Code, Delaware

statutes , and federal statutes. The Complaint fails to state claims under any theory.

       New Castle County Code. The Complaint appears to allege violations of UDC

40 .31 .130 that applies to amendments of deed restrictions and 40.30.510 that applies to

the recording of unapproved plans . With regard to amendments of deed restrictions , it

does not appear that Plaintiff has sued the proper parties . In his response Plaintiff

acknowledges that NVR had no involvement in the DOC . Plaintiff states that he is "not

stating that NVR authorized or filed the 2005 DOC originally or illegally." (D.I. 13 at 4).

Plaintiff is "only asking for return of funds that were acquired through or by the 2005

DOC" and that it "be declared 'void ab initio' so that [Plaintiff] can sell the home without

the possibility of a civil action against [his] heirs. (Id.). Plaintiff seeks the golf course

fee taken at settlement. (Id.).    Nor are there allegations of CLT's involvement in the

DOC.

       Section 40.30.510 indicates that any cause of action regarding the recording of

unapproved plans lies with the Department of Land Use or the New Castle County

Council. See§ 40 .30.51 0(b) ("Any plan received by the Recorder of Deeds for filing or

recording without the approval of the Department and County Council endorsed thereon

shall be null and void and without legal effect and shall , upon application of the

Department or County Council to the Superior Court, be expunged from the records of

the Recorder of Deeds."). The statute states that the remedy lies upon application of

the Land Use Department of the New Caste County Council , not with the seller of




                                               13
property or a title insurance company. The Complaint fails to state claims under either

section of the UDC.

       State Law. Plaintiff alleges violations of 9 Del. C. § 9605 which provides the

Delaware Record of Deeds with filing requirements for the recordation of instruments .

See 9 Del. C. § 6506 (recordation of instruments) . The statute does not provide for a

private cause of action . If there is a filing error or mistake or a question about the

validity of a filing of an instrument, an action may be commenced under various theories

(e.g., a claim to quiet title) , with the result that a Delaware Court may enter an order for

the Recorder of Deeds to make the necessary entries to correct the error or deficiency.

See, e.g., Tunnell v. Hastings , 1977 WL 176195 (Del. Ch . 1977); Leibowitz v. Hicks,

207 A.2d 371 (Del. Ch . 1965) (action commenced against the Recorder of Deeds to

correct a mistake) . To the extent that Plaintiff raises claims pursuant to 18 Del. C. §

2407 for insurance fraud , the claim fails as this Delaware statute does not provide a

private right of action . See Indianapolis Life Ins. Co. v. Hentz , 2008 WL 4453223 , at *4

(M .D. Pa . 2008) (Del. Code . Ann . 18 § 2407 does not provide a private right of action) .

The Complaint fails to state claims under Delaware law.

       Federal Law. To the extent that Plaintiff raises claims pursuant to 18 U.S.C.

§ 1021 (false certification of title records) and 18 U.S.C . § 1344 (bank fraud) , neither

criminal statue creates a private right of action . See Campbell v. M&T Bank, 2018 WL

401523 , at *12 (W.D. Pa . 2018) (no private right of action under 18 U.S.C. § 1344);

Gross v. Cormack, 2013 WL 6624051 , at *2 (D.N .J. 2013) (no private cause of action

under 18 U.S.C . § 1021 ). In addition , to the extent Plaintiff seeks to impose criminal


                                              14
liability upon Defendants pursuant to the criminal statutes upon which he relies , he lacks

standing to proceed . See Allen v. Administrative Office of Pennsylvania Courts, 270 F.

App'x 149,150 (3d Cir. 2008) ; see United States v. Friedland, 83 F.3d 1531 , 1539 (3d

Cir. 1996) ("[T]he United States Attorney is responsible for the prosecution of all criminal

cases within his or her district. ". The decision of whether to prosecute , and what

criminal charges to bring , generally rests with the prosecutor. See United States v.

Batchelder, 442 U.S. 114, 124 (1979) . The Complaint fails to state claims under the

federal criminal statutes .

       Under any theory, the Complaint fails to state claims upon which relief may be

granted. Therefore, the Court will grant Defendants' motions to dismiss.

Ill.   LEAVE TO AMEND

       When Plaintiff filed his Complaint on April 6, 2018 , he did not include a jury

demand . (D .I. 1). On May 30 , 2018 , Plaintiff filed a motion to amend to include a jury

demand. (D.I. 5). Inasmuch as I am dismissing the entire complaint, and it seems

unlikely that Plaintiff can successfully amend his complaint to allege a viable cause of

action in federal court, I will dismiss his motion to amend (D .I. 5) as moot.

       I will nevertheless give Plaintiff leave to amend his complaint since he is prose ,

and it is possible (though it seems unlikely) that he could raise potential claims on his

own behalf. Plaintiff is admonished that he may not raise claims on behalf of his wife or

represent her interests. She must either appear as a pro se co-plaintiff or an attorney

must represent her.




                                             15
IV.    CONFLICT OF INTEREST

       Plaintiff has filed several motions for conflict of interest. (D.I. 9, 22 , 29 , 31) .

Since I am dismissing the case , I will dismiss these motions as moot.

V.     MOTIONS FOR SUMMARY JUDGMENT

       Plaintiff filed a motion for summary judgment and an amended motion for

summary judgment. (D .I. 14, 26) . The motions are premature and will be dismissed

without prejudice to renew.

VI.    CONCLUSION

       For the above reasons , the Court will: (1) dismiss without prejudice Plaintiff's

motion to amend (D .I. 5) ; (2) grant Defendants' motions to dismiss (D .I. 7, 10) ; (3)

dismiss without prejudice Plaintiff's motions for conflict of interest (0 .1. 9, 22 , 29, 31 );

and (4) dismiss without prejudice Plaintiff's motions for summary judgment (D.I. 14, 26).

Plaintiff will be given leave to file an amended complaint.

       An appropriate order will be entered.




                                                16
